Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 33 is objected to because of the following informalities:  
Claim 33 recites in line 10 “to show of each of” and should be replaced with “to show each of”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 27 recites “determining a quality of light scattered by the object based on the ambient image; and determining, based on the quality of the light, a brightness level 
“[0069]  The flash brightness module 128 can determine one or more brightness levels for a flash component of the client device 110, for capturing corresponding flash image(s). For example, the flash brightness module 128 receives, from the image capture module 130, capture metadata (e.g., lens aperture, focal length, camera shutter speed, exposure setting, ISO sensitivity, timestamp, GPS location, etc.) relating to ambient image(s) at ambient lighting conditions. The flash brightness module 128 analyzes the capture metadata and determines a quality of light reflected by the photograph material being scanned for image capture. The photograph material, e.g., a laminated photograph, may scatter light differently depending on the reflectiveness or glossiness of the surface and the surface lighting hitting the surface of the photograph material. This may require a different brightness level of the flash to compensate for the reflectiveness and capture the flash image of the laminated photograph. In response to the determined quality of light reflected by the photograph material, the flash brightness module 128 determines a brightness level for the flash and sends instructions including the brightness level to the image capture module 130 to capture the flash image of the photograph with a flash set to that brightness level. For example, the flash brightness module 128 may determine a brightness level of the flash to offset the specular artifacts (e.g., glare) that may be caused by the photograph material under the ambient lighting conditions.” (Emphasis added by examiner.)

Upon consideration of the evidence according to the Wands factors, it is determined that the ordinary artisan would have to undertake undue experimentation to make and/or use the invention. Accordingly, Examiner finds that claim 27 fails to satisfy the enablement requirement.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 27 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites “determining a quality of light scattered by the object based on the ambient image; and determining, based on the quality of the light, a brightness level for the flash component”. However, it is unclear what this limitations mean. First of all, it 
Claim 40 recites “determining that the second image has a lower exposure setting than the first image”. However, it is unclear what this limitations mean since it contradicts its parent claim 39 that recites “determining that the second image of the ambient image or the flash image has a higher exposure setting than the first image”. In effect, claim 40 recites both “determining that the second image” “has a higher exposure setting than the first image” and “determining that the second image has a lower exposure setting than the first image”. To advance the prosecution, for the rest of this office action, claim 40 will be interpreted as depending on claim 38 instead of claim 39 and “determining that the second image has a lower exposure setting than the first image” will be interpreted as “determining that the second image of the ambient image or the flash image has a lower exposure setting than the first image”.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Rivard et al., US 20140176757 A1, published on 2014-06-26, hereinafter Rivard.
Bevans et al., US 20060077487 A1, published on 2006-04-13, hereinafter Bevans.  
Niitsuma, US 20170201697 A1, published on 2017-07-13, effectively filed on 2016-01-07, hereinafter Niitsuma.  
Petschnigg et al., US 20060008171 A1, published on 2006-01-12, hereinafter Petschnigg.  
Han et al., US 20120194637 A1, published on 2012-08-02, hereinafter Han.  
Koreban et al., "Geometry by deflaring." In 2009 IEEE International Conference on Computational Photography (ICCP), pp. 1-8. IEEE, 2009, hereinafter Koreban.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-23, 25-26, 28, 35-36 and 38 are rejected under 35 U.S.C. 102 as being anticipated by Rivard.
Regarding claim 22, Rivard discloses a method implemented by one or more processors (Rivard: Figs. 1-2), comprising: 
receiving an ambient image of an object, the ambient image based on one or more first images each captured by a camera of a client device without a flash component of the client device activated; (Rivard: 220 in Figs. 2A-D)
receiving a flash image of the object, the flash image based on one or more second images captured by the camera of the client device with the flash component of the client device activated; (Rivard: 210 in Figs. 2A-D. The claimed “flash” and “flash image” is interpreted as the disclosed “strobe” and “strobe image”, respectively.)
determining a color characteristic of the ambient image; (Rivard: “Frame analysis operation 240 generates color correction data 242, described in greater detail below, for adjusting color within strobe image 210 to converge spatial color characteristics of strobe image 210 to corresponding spatial color characteristics of ambient image 220.” [0060])
generating a color corrected image by modifying the flash image based on the color characteristic; (Rivard: 250-280 in Figs. 2B and 2D) and 
presenting, on a display screen of the client device, the color corrected image. (Rivard: 1014 in Fig. 10. [0169-0170, 0172, 0179])
Regarding claim 23, Rivard discloses the method of claim 22, wherein the color characteristic is a color space of the ambient image. (Rivard: pixels in the ambient image is described in RGB color space, see, e.g., [0082, 0108, 0114, 0120, 0124, 0142] and Fig. 5B.)
Regarding claim 25, Rivard discloses the method of claim 22, further comprising: determining an image quality of the flash image, wherein determining the image quality includes determining at least one factor of the flash image including: exposure, image resolution, sharpness, contrast, or dynamic range, wherein generating the color corrected image is further based on the image quality. (Rivard: color corrected image is generated based on resolution or contrast (based on histogram) determined for strobe image, see [0074-0075, 0096-0097, 0104, 0116, 0120] and Fig. 5A.)
Regarding claim 26, Rivard discloses the method of claim 22, further comprising: determining an alignment of the flash image and the ambient image, wherein generating the color corrected image is further based on the alignment of the flash image and the ambient image. (Rivard: 230 and 250-270 in Fig. 2D)
Claim 35 is the device (Rivard: Figs. 1A-1B) claim corresponding to the method claim 23. Therefore, since claim 35 is similar in scope to claim 23, claim 35 is rejected on the same grounds as claim 23.
Regarding claim 36, Rivard discloses the device of claim 35, wherein the at least one processor is further configured to: determine an image quality of the flash image, wherein determining the image quality includes determining at least one factor of the flash image including: exposure, image resolution, sharpness, contrast, or dynamic range, wherein the at least one processor is configured to generate the color corrected image further based on the image quality. (Rivard: color corrected image is generated based on resolution or contrast (based on histogram) determined for strobe image, see [0074-0075, 0096-0097, 0104, 0116, 0120] and Fig. 5A.)
Claim 38 is the computer readable medium (Rivard: Fig. 1B and [0013]) claim corresponding to the method claim 22. Therefore, since claim 35 is similar in scope to claim 23, claim 35 is rejected on the same grounds as claim 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard as applied to claim 22 discussed above, and further in view of Bevans.
Regarding claim 24, which depends on claim 22, Rivard does not disclose explicitly but Bevans teaches, in an analogous art, wherein the object is a printed photo. (Bevans: “[0027] As described above, target acquisition step 215 acquires a digital image of a reference target, which may be any physical, real-life object, picture, drawing, etc., that is capable of being photographed and compared to the digital image of the reference target once acquired. The reference target may include, for example, a soda can, a soda bottle, a trademark, a photograph, a color card, a monkey, etc.” A “picture” or “a photograph” in Bevans’ disclosure is understood by a person of ordinary skill as the claimed “printed photo”.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivard’s disclosure with Bevans’ teachings by applying the method from Rivard to a printed photo taught by Bevans to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the method from Rivard would still work in the way according to Rivard when applied to a printed photo (from Bevans). In fact, the inclusion of Bevans's a printed photo would provide a practical and specific application for Rivard’s method. 
Therefore, it would have been obvious to combine Rivard with Bevans to obtain the invention as specified in claim 24.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard as applied to claim 22 discussed above, and further in view of Niitsuma.
Regarding claim 29, Rivard discloses the method of claim 22, wherein generating the color corrected image includes globally mapping a color space from the ambient image to the flash image Rivard: “Frame analysis operation 240 generates color correction data 242, described in greater detail below, for adjusting color within strobe image 210 to converge spatial color characteristics of strobe image 210 to corresponding spatial color characteristics of ambient image 220.” [0060]. To a person of ordinary skill the above disclosure teaches mapping of color characteristics from ambient image to strobe (i.e., flash) image with further disclosure in [0082] to teach the color characteristics being the color space for ambient and strobe images (“[0082] … Linear mix operation 346 receives Red, Green, and Blue values for strobe pixel 312 and ambient pixel 322.”).)
Rivard does not disclose explicitly wherein generating the color corrected image includes globally mapping a color space from the ambient image to the flash image based on a three- dimensional lookup table. However globally mapping a color space from one image to another image based on a three- dimensional lookup table is well known and commonly practiced in the image processing art as evidenced by the prior art of Niitsuma. (Niitsuma: Fig. 6B and [0055-0056]. “[0055] Here, an example of the three-dimensional LUT in the present embodiment is explained with reference to FIG. 6B. FIG. 6B shows a description example of the three-dimensional LUT that is referred to in color space conversion processing or the like of the present embodiment. As shown in FIG. 6B, the three-dimensional LUT of the present embodiment is a conversion table in which a combination (in) of input values of each color of RGB and a combination (out) of output values of each color of RGB are associated with each other.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivard’s disclosure with Niitsuma’s teachings by combining the color correction method (from Rivard) with the technique of color space mapping based on 3D LUT (from Niitsuma) to yield no more than 
Therefore, it would have been obvious to combine Rivard with Niitsuma to obtain the invention as specified in claim 29.
Claims 30 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Rivard as applied to claims 22 and 38 discussed above, and further in view of Petschnigg.
Regarding claim 30, which depends on claim 22, Rivard does not disclose explicitly but Petschnigg teaches, in the analogous art of image processing for improving digital flash photographs, wherein the one or more second images are a plurality of second images, and further comprising: generating the flash image based on the plurality of second images. (Petschnigg: Fig. 1. [0010, 0060, 0065, 0068] (“image pairs”))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivard’s disclosure with Petschnigg’s 
Therefore, it would have been obvious to combine Rivard with Petschnigg to obtain the invention as specified in claim 30.
Regarding claim 39, which depends on claim 38 including the operation of determining the color characteristic as discussed above, Rivard does not disclose explicitly but Petschnigg teaches, in the analogous art of image processing for improving digital flash photographs, 
determining that the second image of the ambient image or the flash image has a higher exposure setting than the first image; (Petschnigg: 606-608 in Fig. 6. A person of ordinary skill would interpret flash image 608 (claimed “second image”) as having a higher exposure setting than the no-flash image (claimed “first image”). [0096-0099]) and 
detecting highlights in the second image, (Petschnigg: Fig. 6. [0105, 0111, 0134]. “Note that the flash shadow/specularity detection algorithm properly masks out the large specular highlight on the brown pot of FIG. 11d and does not transfer that detail to the final image of FIG. 11e.” [0111])
wherein generating the color corrected image includes utilizing image data from the first image corresponding to the highlights and providing the image data in the second image. (Petschnigg: Fig. 6. [0096-0099]. The equation in the bottom box in Fig. 6 shows that in the final color corrected image AFINAL the data in the ambient image (ABASE) is used in both the highlight (or specularity) and shadow regions.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivard’s disclosure with Petschnigg’s teachings by combining the color correction method (from Rivard) with the technique of improving digital flash photographs (from Petschnigg) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the color correction method would still work in the way according to Rivard and the technique of improving digital flash photographs would continue to function as taught by Petschnigg. One of ordinary skill in the art would be motivated to combine Petschnigg's technique of improving digital flash photographs with the color correction method from Rivard since Petschnigg’s technique of improving 
Therefore, it would have been obvious to combine Rivard with Petschnigg to obtain the invention as specified in claim 39.
Regarding claim 40, Rivard {modified by Petschnigg} discloses the non-transitory computer readable medium of claim 35, wherein the operation of determining the color characteristic includes: 
determining that the second image of the ambient image or the flash image has a lower exposure setting than the first image; (Petschnigg: 606-608 in Fig. 6. A person of ordinary skill would interpret no-flash image 606 (claimed “second image”) as having a lower exposure setting than the flash image (claimed “first image”).) and 
detecting shadows in the second image, (Petschnigg: “[0089] …The flash may also illuminate detail in regions that are in shadows in the ambient image.”)
wherein generating the color corrected image includes utilizing image data from the first image corresponding to the shadows and providing the image data in the second image. (Petschnigg: Fig. 5. [0089-0095])
The reasoning and motivation to combine is similar to claim 39. More specifically, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivard’s disclosure with Petschnigg’s teachings by combining the color correction method (from Rivard) with the technique of detail Petschnigg: “[0095] In most cases, the detail transfer algorithm improves the appearance of the ambient image.” One such example is given in [0089]. “[0089] …The flash may also illuminate detail in regions that are in shadows in the ambient image.”)
Therefore, it would have been obvious to combine Rivard with Petschnigg to obtain the invention as specified in claim 40.
Regarding claim 41, Rivard {modified by Petschnigg} discloses the non-transitory computer readable medium of claim 39 wherein: obtaining the ambient image includes generating the ambient image based on a plurality of first images captured by the camera of the client device without the flash component of the client device activated; and obtaining the flash image includes generating the flash image based on a plurality of second images captured by the camera of the client device with the flash Petschnigg: Fig. 1. [0010, 0060, 0065, 0068] (“image pairs”))
The reasoning and motivation to combine is similar to claim 30. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard {modified by Petschnigg} as applied to claim 30 discussed above, and further in view of Han.
Regarding claim 31, which depends on claim 30, Rivard {modified by Petschnigg} does not disclose explicitly prior to each of the plurality of second images being captured, rendering user interface output at the client device to direct user adjustment of a pose of the client device, capturing each of the plurality of second images following the user adjustment of the pose of the client device, which is, however, well known and commonly practiced in the image processing art as evidenced by the prior art of Han. (Han: “[0017] According to the above-described embodiments, the user performs the photographing step according to the plurality of guide images and can thus perform the panorama photographing step easily.” “[0034] … The display unit 130 may be implemented as a touch screen. Accordingly, a user may input various commands such as one to photograph by touching the touch screen or selecting various keys (not shown) provided on a body of the photographing apparatus 100.” “[0046] The user may control the photographing focus in order to overlap one of the guide images by moving the photographing apparatus 100. Accordingly, if the photographing focus matches one guide image, the controller 120 can control the photographing unit 110 to photograph automatically at that time.” “[0050] …An area 11 to input a photographing command may also be displayed on the screen 10. The user may input the photographing command by touching area 12 of the area 11. Part (a) of FIG. 2 illustrates the screen implemented as a touch screen. If the photographing command is input through a key rather than the touch screen, area 11 may not be displayed.” “[0057] If the photographing step for the one guide image 50-3 has been completed, the user moves the photographing focus 60 to the next guide image by moving the photographing apparatus 100. Referring to part (e) of FIG. 2, the photographing focus 60 moves to the guide image 50-7 in the upper line. A photographing direction and a photographing order for forming the panoramic image may be set by the user. Therefore, a user has more order choice. Moreover, the user can intuitively know which part of the whole subject has been currently photographed.” “[0075] In this state, if a motion of the photographing apparatus 100 is sensed in step S725, the photographing focus is moved according to the motion of the photographing apparatus 100 in step S730. If the photographing focus matches one of the guide images in step S735, photographing is performed in step S740.”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivard {modified by Petschnigg}’s disclosure with Han’s teachings by combining the color correction method (from Rivard {modified by Petschnigg}) with the technique of rendering user interface output at the client device to direct user adjustment of a pose of the client device for image capturing (from Han) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the color correction method would still work in the way according to Rivard {modified by 
Therefore, it would have been obvious to combine Rivard {modified by Petschnigg} with Han to obtain the invention as specified in claim 31.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Rivard as applied to claim 35 discussed above, and further in view of Koreban.
Regarding claim 37, which depends on claim 35, Rivard does not disclose explicitly but Koreban teaches, in the analogous art, wherein the at least one processor is further configured to perform at least one of: prior to generating the color corrected image: detect a glare component in a prior ambient image captured prior to the one or more first images, and generate the ambient image by removing the glare component from the prior ambient image based on the one or more first images; or prior to generating the color corrected image: detect a glare component in a prior flash image captured prior to the one or more second images, and generate the flash image by removing the glare component from the prior flash image based on the one or more second images. (Koreban: section 4. Figs. 3-5. The claimed “glare” is understood by a person of ordinary skill as the disclosed “glare”, “flare” or “ghost”. The ambient image after removing the glare component is shown in Fig. 5 as a deghosted image.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rivard’s disclosure with Koreban’s teachings by combining the color correction method (from Rivard) with the technique of glare removal (from Koreban) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the color correction method would still work in the way according to Rivard and the technique of glare removal would continue to function as taught by Koreban. One of ordinary skill in the art would be motivated to combine Koreban's technique of glare removal with the color correction method from Rivard since Koreban’s technique of glare removal would provide a practical and/or alternative implementation of the color correction method from Rivard. 
Therefore, it would have been obvious to combine Rivard with Koreban to obtain the invention as specified in claim 37.
Allowable Subject Matter
Claims 32-34 are objected to as being dependent upon rejected base claims, respectively, but would be allowable over prior art references cited if rewritten in independent form including all of the limitations of the respective base claims and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Majewicz, (US 20130329073 A1): “[0017] Many cameras are equipped with light sources referred to as flashes to illuminate a scene to be photographed. While the purpose of the flash is to improve the image's quality, the flash can create shadows or glare on the objects to be photographed. When a digital image is taken of a three dimensional object, parts of the object may obstruct light from reaching the some areas in the camera's field of view. The obstructed areas may result in a shadow cast into the obstructed area leaving a darkened portion in the digital image. Further, the shape and material of a three dimensional object can also create a glare that results in a washed out area in the resulting digital image. The glare may be caused by a high intensity of light reflected back into the camera.
[0018] The present specification describes subject matter including, for example, a method for creating adjusted digital images with selected pixel values. Examples of such a method include taking multiple digital images of a view where at least two of the digital images are taken with light from different angles and selecting pixels values from the at least two of the digital images to create an adjusted digital image. The pixel values of the adjusted digital image may be selected to minimize glare or shadows.”
Bae et al., US 9036044 B1): “Other exemplary aspects of the present disclosure are directed to systems, apparatus, tangible, non-transitory computer-readable media, user interfaces and devices for adjusting a camera parameter associated with a col. 2, lines 2-6) “Accurate camera parameters (e.g. pose and intrinsic camera parameter(s)) can be essential for many applications, including construction of three-dimensional models, geolocating data, stitching images, estimating depth, and localizing images.” (col. 2, lines 62-66)
Renders et al. (US 20190101252 A1): “[0080] The fading need not have a linear progression and is also possible along a determined curve so that at low intensities the steps are also smaller. This in combination with a>=10 bits PWM will give attractive light changes. This is advantageous as it determines the light quality to great extent.”
Mullins et al. (US 20160231573 A1): “[0029] … The physical environment 114 may include identifiable objects such as a 2D physical object (e.g., a picture), a 3D physical object (e.g., a factory machine), a location (e.g., at the bottom floor of a factory), or any references (e.g., perceived corners of walls or furniture) in the real world physical environment 114. The AR application may include computer vision recognition to determine corners, objects, lines, and letters. The user 102 may point a camera of the HMD 101 to capture an image of the objects 116 and 118 in the physical environment 114.”
Raskar et al. (US 20070025717 A1): “[0016] In many practical applications, a quality of the flash image and the ambient image can be limited in terms of the dynamic range of the camera. In such applications multiple images are acquired with different flash intensities to provide well-lit (HDR) flash images.” “[0034] FIG. 1 shows a method and system for enhancing images according to one embodiment of the invention. A flash image 101 is acquired of a scene 100 by a camera. In this case, 

    PNG
    media_image1.png
    406
    712
    media_image1.png
    Greyscale

Maltz et al. (US 20150063720 A1): “Provided are methods and systems for generating a binarized representation of a document using a mobile device configured to provide a Flashed and No-flashed image of the document. According to an exemplary method, the Flash and No-flash images are aligned and blended, where the resulting image includes the No-flash image where any hot spots are included in the Flash image. After blending, the blended image is binarized.” (Abstract)

    PNG
    media_image2.png
    493
    414
    media_image2.png
    Greyscale

Suzuki (US 20020008709 A1): “[0005] Conventionally when input image data represented in a color space is converted to output image data represented in a different color space it is converted in a direct mapping system, a masking system or the like. Of these systems, the direct mapping system provides direct data conversion employing a three-dimensional look up table (LUT) correlating data of a color space for input image data and data of a color space for output image data with each other and thus storing these data therein.”
Inoue (US 20070153020 A1): “[0004] Direct mapping is a method of color conversion using a three-dimensional LUT (Look Up Table, operational memory), 
Nabeshima (US 20010033288 A1): “[0005] Direct mapping and masking methods have been known as means for converting input image data represented by some color space into an output image data represented by a different color space. The direct mapping method uses a three-dimensional look-up table (hereinafter abbreviated as "LUT") associating color space data of input image data with that of output image data and storing the correspondence to directly convert data.”
Druchinin (US 20100124041 A1): “[0001] Presently, camera flashes produce a flash of light at a factory-determined color temperature. Most flashes are designed to produce a color temperature corresponding to daylight, or about 5500 Kelvin. A flash at such a color temperature can produce undesirable effects on a photograph, however. For example, a photographer shooting on a cloudy day may specifically desire the more gray-blue ambient light quality of that particular day, and a "normal daylight" flash color temperature may interfere with this desired quality.”
Jou et al. (US 20170211755 A1): “[0012] However, differing from the ELI, CRI (color rendering index) is used for evaluating the light quality
David et al. (US 20170368210 A1): “[0084] Some embodiments have applications in the medical field. In hospitals, the quality of light is sometimes evaluated using the COI index which is indicative of the color rendition of skin with various hemoglobin levels. In particular, some standards require that lamps in hospitals have a specific range of CCT and COI. To comply with AS 1680.2.5 requirements for the reliable diagnosis of cyanosis, the COI should be 3.3 or lower and the lamp correlated color temperature should be between 3300 K and 5500 K. Embodiments of the invention meet these targets while also providing a high violet fraction.”
Schilling et al. (US 20160307035 A1): “[0252] The extent to which the optical effect can be evaluated, however, also depends on the quality of the light used to capture the image sequence. FIG. 18 shows a comparison of the solar spectrum (top) with the spectrum of a typical smartphone flash (bottom). As can be recognized, a sufficient IR intensity is available in the solar spectrum, while the flash barely has any infrared portions. For this type of authentication, it is therefore advisable to use sunlight.”
Chui (US 10791319 B1): “Once coarse poses are computed using process 300, the position/pose of each camera relative to the subject may be refined by utilizing traditional computer vision algorithms by taking advantage of small changes in perspective introduced by a user while recording a subject. Slight changes in camera position generate slightly different perspectives of the same subject which can be used in combination with known camera parameters to estimate distance and pose relative to the subject. For each camera, small motions should be introduced either deliberately or inadvertently by an associated user so that the same features 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669